Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of the
26th day of October, 2007, by and among Tradestar Construction Services, Inc., a
New Mexico corporation (the “Seller”), Stratum Holdings, Inc., a Nevada
corporation and sole stockholder of the Seller (the “Parent”), and Tradesmen
Services, Inc., an Ohio corporation (the “Buyer”).

 

RECITALS

 

A.                                   The Seller, the Parent and the Buyer are,
concurrently with the execution of this Agreement, consummating the transactions
contemplated by that certain Asset Purchase Agreement, dated as of the date
hereof (the “Purchase Agreement”), whereby the Buyer will purchase from the
Seller substantially all of the assets of the Business.

 

B.                                     The parties desire to set forth the terms
and conditions by which the Seller and the Parent will continue to provide or
cause to be provided to the Buyer certain identified services during the term of
this Agreement.

 

C.                                     Capitalized terms used herein but not
otherwise defined have meanings ascribed to them in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, the parties hereby agree
as follows:

 

1.                                       Performance of Transition Services by
the Seller and the Parent. Subject to the terms and conditions set forth in this
Agreement, the Seller and the Parent shall perform, or cause to be performed,
the transition services set forth on Exhibit A (collectively, the “Transition
Services”) for the benefit of the Buyer during the Transition Services Period
(as defined below).

 

2.                                       Payment for Transition Services. As a
condition to the obligation of the Buyer to close the transactions contemplated
by the Purchase Agreement and, in consideration of the Purchase Price paid to
Seller thereunder, the Seller and the Parent have agreed to enter into this
Agreement on the terms and conditions set forth herein. The Seller and the
Parent will provide the Transition Services to the Buyer during the Transition
Services Period (as defined below) in consideration of the payment by the Buyer
to the Seller of a monthly fee in the amount of $2,700 (the “Monthly Fee”),
which shall be prorated for any portion of a month in which the Transition
Services are provided.

 

3.                                       Term of Agreement. This Agreement
commences as of the date hereof and will continue in effect through December 31,
2007, unless earlier terminated in accordance with Section 5 (the “Transition
Services Period”). Termination or expiration of this Agreement will not act as a
waiver of any breach of this Agreement and will not act as a release of any
party hereto for any liability or obligations incurred under this Agreement
through the effective date of such termination or expiration.

 

--------------------------------------------------------------------------------


 

4.                                       Payment of the Expenses. The Buyer
shall reimburse the Seller and the Parent for all of their actual out-of-pocket
costs and expenses, including reasonable travel expenses and other out-of-pocket
costs and expenses incurred by any employee of the Seller or the Parent in
performing the Transition Services (the “Expenses”). The Seller or the Parent,
as applicable, will send to the Buyer an invoice setting forth the Expenses for
each month during which the Transition Services are provided. The Buyer shall
pay to the Seller or the Parent, as applicable, the amounts due and payable on
each such invoice within 30 days after receipt thereof.

 

5.                                       Termination of Transition Services.

 

(a)                                  The Buyer may terminate this Agreement by
providing the Seller and the Parent with at least 10 days’ prior written notice,
which notice must specify the date on which the Transition Services are to be
terminated; provided, that the Buyer will be liable for any and all of the
Expenses incurred in connection with the Transition Services prior to the
effective date of such termination.

 

(b)                                 The Buyer may from time to time elect to
terminate some of the Transition Services by providing the Seller and the Parent
with at least 10 days’ prior written notice, which notice must specify which of
the Transition Services are to be terminated (the “Terminated Services”) and the
date on which the Terminated Services are to be terminated; provided, that the
Buyer will be liable for any and all of the Expenses incurred in connection with
the Terminated Services prior to the effective date of such termination. The
termination of the Terminated Services will not affect this Agreement with
respect to any Transition Services not terminated under this Section 5(b).

 

(c)                                  Upon the breach of the Buyer’s obligations
under Section 4 hereof, the Seller and the Parent may, upon 10 days’ prior
written notice to the Buyer, terminate this Agreement without any further
obligation or liability to the Buyer; provided, that the Buyer may cure any
defaults under Section 4 during such 10-day period. If the Seller and the Parent
terminate this Agreement pursuant to this Section 5(c), the Buyer will be liable
for any and all of the Expenses incurred prior to the effective date of such
termination.

 

6.                                       Performance of Transition Services;
Initial Designee.

 

(a)                                  The Buyer will give the Seller and the
Parent reasonable advance notice of its need for the Transition Services. The
Transition Services will initially be provided by Deborah Roberts (the “Initial
Designee”). Upon the Buyer’s reasonable request, and subject to the parties’
mutual agreement on an appropriate increase to the Monthly Fee, the Seller and
the Parent shall cause an individual or individuals other than the Initial
Designee and reasonably acceptable to the Buyer to perform the Transition
Services.

 

(b)                                 Simultaneous with the execution of this
Agreement, the Buyer shall deliver, in writing, an offer of employment (on an
“at will” basis) to the Initial Designee to commence such employment with the
Buyer on January 1, 2008. The terms of employment contained in the Buyer’s
written offer to the Initial Designee shall not be less favorable than the terms
of the Initial Designee’s employment with the Seller immediately prior to the
Closing.

 

2

--------------------------------------------------------------------------------


 

7.                                       Maintenance of, and Access to, Records.
The Buyer shall provide to the Seller and the Parent access (with an opportunity
to make copies), during normal business hours, and upon reasonable notice, to
any records relating to the Business to enable the Seller and the Parent to
close the books of account and prepare tax returns and financial statements for
the period immediately prior to the Closing. The Buyer shall preserve and
maintain such records for as long as reasonably necessary after the Closing, and
shall give the Seller and the Parent reasonable written notice prior to
transferring, destroying or discarding any such records.

 

8.                                       Confidentiality. The Buyer, the Seller,
the Parent and their respective agents, representatives, employees and
Affiliates will hold all information relating to the Transition Services
confidential from third parties (other than their respective Affiliates) and
will not disclose the same to any Person. In addition, the Buyer, the Seller,
the Parent and their respective agents, representatives, employees and
Affiliates will not disclose to any Person any confidential information
concerning any other party hereto and obtained in the performance of this
Agreement during the Transition Services Period and for a period of three years
following its expiration. Notwithstanding the foregoing, nothing shall prevent
any party hereto from disclosing the foregoing confidential information (i) if
such information becomes generally available to the public, other than as a
result of a breach of this Agreement by the disclosing party; (ii) if such
information is within the possession of the disclosing party before being
furnished to the disclosing party pursuant to the terms of this Agreement, as
corroborated by written or electronic evidence; or (iii) if such information is
required to be produced by Law or Order.

 

9.                                       Independent Contractor. The parties
intend that their relationship hereunder will be that of independent
contractors. Nothing contained in this Agreement is to be construed as creating
any partnership, joint venture or other arrangement among the parties. None of
the parties have any authority to act for, obligate or bind the other parties in
any way, including, without limitation, by way of creating or incurring any
debts, expenses or other liabilities, whether express or implied. Neither the
Seller, the Parent nor their respective employees are or shall be deemed for any
purpose to be agents or employees of the Buyer. All employees and
representatives providing the Transition Services will be under the direction,
control and supervision of the Seller or the Parent (and not of the Buyer), and
the Seller and the Parent will have the sole right to exercise all authority
with respect to such employees and representatives and in no event will such
employees and representatives be deemed to be employees or agents of the Buyer.
All persons employed by the Seller or the Parent in the performance of the
Seller and the Parent’s obligations hereunder shall be the sole responsibility
of the Seller and the Parent, and the Buyer shall have no obligation or
responsibility with respect thereto.

 

10.                                 Indemnification. The Buyer shall indemnify,
defend and hold harmless the Seller and the Parent and their respective
directors, officers, employees and agents (the “Seller Indemnitees”) from and
against any and all damage, loss, liability and expense (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses) in
connection with any and all third-party actions or threatened actions
(“Indemnifiable Losses”) incurred or suffered by any of the Seller Indemnitees
arising from, related to or associated with the performance by the Seller or the
Parent of this Agreement, other than liabilities arising out of the willful
misconduct or gross negligence of the Seller or the Parent.

 

3

--------------------------------------------------------------------------------


 

11.                                 Successors and Assigns. The rights and
obligations of the parties hereunder may not be assigned without the prior
written consent of the other parties hereto.

 

12.                                 Headings. The headings contained in this
Agreement are included for purposes of convenience only, and shall not affect
the meaning or interpretation of this Agreement.

 

13.                                 Integration, Modification and Waiver. This
Agreement, together with Exhibit A, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior understandings of the parties. No supplement, modification or amendment to
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

 

14.                                 Construction. The parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation. Any
reference to the singular in this Agreement shall also include the plural and
vice versa.

 

15.                                 Severability. If any provision of this
Agreement or the application of any provision hereof to any party or
circumstance shall, to any extent, be adjudged invalid or unenforceable, the
application of the remainder of such provision to such party or circumstance,
the application of such provision to other parties or circumstances, and the
application of the remainder of this Agreement shall not be affected thereby.

 

16.                                 Notices. All notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person or when dispatched by
electronic facsimile transfer (if confirmed in writing by mail simultaneously
dispatched) or one business day after having been dispatched by a nationally
recognized overnight courier service to the appropriate party at the address or
facsimile number specified below:

 

If to the Parent or the Seller:

 

Stratum Holdings, Inc.

Three Riverway, Suite 1500

Houston, Texas  77056

Attn:   Chief Executive Officer

Fax:    (713) 975-6271

 

4

--------------------------------------------------------------------------------


 

In each case, with a copy to:

 

Haynes and Boone, LLP

One Houston Center

1221 McKinney Street, Suite 2100

Attn:   Bryce Linsenmayer, Esq.

Fax:    (713) 236-5540

 

If to the Buyer:

 

Tradesmen Services, Inc.

9760 Shepard Road

Macedonia, Ohio  44056

Attn:   Joseph Wesley

Fax:    (440) 349-4092

 

with a copy to:

 

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio  44114

Attn:   John M. Saada, Jr., Esq.

Fax:    (216) 579-0212

 

Any party hereto may change its address or facsimile number for the purposes of
this Section 16 by giving notice as provided herein.

 

17.                                 Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without regard to principles of conflict of laws.

 

18.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

(Signatures are on the following page.)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed by their duly authorized officers as of the date and year first above
written.

 

 

 

TRADESMEN SERVICES, INC.

 

 

 

 

 

By:

/s/ Joseph O. Wesley

 

 

Name: Joseph O. Wesley

 

 

Title: President and CEO

 

 

 

TRADESTAR CONSTRUCTION
SERVICES, INC.

 

 

 

 

 

By:

/s/ Kenneth Thomas

 

 

Name: Kenneth Thomas

 

 

Title: Senior Vice President – Finance
and Treasurer

 

 

 

STRATUM HOLDINGS, INC.

 

 

 

 

 

By:

/s/ D. Hughes Watler

 

 

Name: D. Hughes Watler

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Transition Services

 

The Transition Services shall comprise (i) payroll and accounting services, (ii)
IT operational support and (iii) the provision of access to customer and
supplier lists and contact information.

 

--------------------------------------------------------------------------------